The defendant says in its (first) brief: "The admiralty courts of the United States have exclusive *Page 158 
jurisdiction over torts occurring on the navigable waters of the United States when the person injured was engaged in employment of a maritime nature under a maritime contract. The compensation laws of a state have no application in such cases and the State Courts have no jurisdiction. (Italics mine.)" Citing authorities.
(1) To this, perhaps, no exception may be taken. But the first
question to be met in all such cases is whether the cause of action relied upon grows primarily out of such maritime tort or contract or only out of some nonmaritime contract, the maritime tort being then only incidental. Thus if a person be injured or killed aboard ship by the negligence of her crew, there is a maritime tort giving rise to an action in admiralty against the ship or her owners; but there is also an injury or a death giving rise to an action upon any accident or life insurance policy which he may have carried. And since an accident or life insurance policy is not a maritime contract, it follows that the state courts have jurisdiction of an action upon such a policy, notwithstanding that the injury or death may have resulted from a maritime tort.
(2) A state may or may not have the right to regulate between employer and employee the terms of employment (when nonmaritime in character); but, be that as it may, the state of Louisiana has not attempted to do so. The Louisiana Workmen's Compensation Statute (Burke-Roberts Employers' Liability Act, so-called; Act20 of 1914, p. 44, and amendments) prescribes nothing more than that, in the absence of agreement to the contrary, the contract of employment shall be presumed to have been entered into in accordance with the provisions of the statute. See section 3, pars. 1 and 3, pp. 46, 47. And the terms of the statute are, in effect, simply these: That, in certain (nonmaritime) occupations, the employer (in consideration of certain *Page 159 
waivers on the part of the employee) insures the employee, up to certain sums, against the risks of the employment and the result of accidents sustained in the course thereof. See section 2, p. 46.
(3) Conceding that, perhaps, a state can make no regulations affecting a (strictly) maritime contract, it is none the less a maxim of the law that "A digniori (et fortiori) fieri debet denominatio et resolutio," i.e., "The title (or name) and exposition of a thing ought to be derived from, or given or made with reference to the more worthy (or greater) degree, or quality, or species of it." See 1 Corp. Jur. p. 1194, n. 45. Thus, a merchant's delivery boy is none the less a mere messenger or porter, and not a stevedore, even though occasionally directed to deliver a package on board a ship; and hence his originalcontract of employment does not, on that account, become amaritime contract.
(4) The cause of action herein sued upon not being the maritime tort but the insurance feature of the original contract ofemployment, and that being nonmaritime in its nature, I am at a loss to understand why an admiralty court and not a state court should have jurisdiction in this action between employee and employer on such contract.
(5) Of course, I am not referring to the action which the employee and his employer (duly subrogated pro tanto on paying compensation) still have against the ship and her owners for the damages resulting from such tort. That action, of course, comes within the jurisdiction of the admiralty courts. But the present action has nothing to do with that. Non constat that there was any tort whatever; nevertheless, the employer would still be liable for compensation under the terms of the employment, because there was an accident within the meaning of the statute (section 38, p. 62), and a resulting injury.
  I therefore dissent. *Page 160